UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4941


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM FELTON HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:08-cr-00083-F-1)


Submitted:   April 5, 2010                 Decided:   April 21, 2010


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Felton Harris pled guilty to possession of a

firearm and ammunition by a felon, in violation of 18 U.S.C.

§ 922(g)(1)     (2006).         He   was    sentenced      to     forty-six       months’

imprisonment on September 17, 2008.                  United States v. Harris,

No. 5:08-cr-00083-F-1 (E.D.N.C. Sept. 17, 2008).                        Harris timely

appealed      his     sentence,      arguing      that     it     was    procedurally

unreasonable        because    the   district     court    failed       to   adequately

explain its sentence as required by United States v. Carter, 564

F.3d 325, 328 (4th Cir. 2009).                    We agreed, vacated Harris’s

sentence, and remanded for resentencing to allow the district

court    to   conduct    the    required        individualized       assessment       and

place its findings on the record.                 United States v. Harris, 337

Fed. App’x 371 (4th Cir. July 10, 2009) (No. 08-4945).

              On remand, the district court again sentenced Harris

to   forty-six       months’    imprisonment.            Harris    filed      a   timely

appeal.       On appeal, Harris contends that the sentencing court

again committed procedural error because it failed to explain

why Harris’s family ties did not merit a lower sentence.                               We

affirm.

              “Regardless of whether the sentence imposed is inside

or   outside    the    [g]uidelines        range,   the    appellate         court   must

review    the    sentence      under   an       abuse-of-discretion          standard.”

Gall v. United States, 552 U.S. 38, 51 (2007).                     Appellate courts

                                            2
are    charged           with      reviewing           sentences           for    reasonableness,

considering both the procedural and substantive reasonableness

of a sentence.            Id.

                 In    determining         procedural           reasonableness,           we      first

assess      whether         the        district        court     properly         calculated       the

defendant’s advisory guidelines range.                                Gall, 552 U.S. at 51.

We then determine whether the district court failed to consider

the    18    U.S.C.         §     3553(a)       (2006)       factors        and    any    arguments

presented by the parties, treated the guidelines as mandatory,

selected         a    sentence         based     on       “clearly     erroneous         facts,”    or

failed      to       sufficiently        explain          the   selected         sentence.         Id.;

United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

“The district court ‘must make an individualized assessment[,]’

. . . apply[ing] the relevant § 3553(a) factors to the specific

circumstances of the case before it.”                                Carter, 564 F.3d at 328

(quoting Gall, 552 U.S. at 50).                            Additionally, a district judge

must     detail        in       open     court        the    reasons        behind    the      chosen

sentence,        “‘set[ting]            forth     enough        to    satisfy      the    appellate

court that he has considered the parties’ arguments and has a

reasoned         basis      for     exercising            his   own    legal       decisionmaking

authority.’”           Id. (quoting Rita v. United States, 551 U.S. 338,

356 (2007)).

                 Finally, we review the substantive reasonableness of

the    sentence,            “taking       into        account        the    ‘totality        of    the

                                                      3
circumstances, including the extent of any variance from the

[g]uidelines range.’”        Pauley, 511 F.3d at 473 (quoting Gall,

552 U.S. at 51).

            After reviewing the record, we find that the district

court    adequately    explained     its     chosen      sentence,     and   that

Harris’s    sentence    is    both    procedurally         and    substantively

reasonable.    Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately      presented     in    the    materials

before   the   court   and   argument      would   not    aid    the   decisional

process.

                                                                         AFFIRMED




                                      4